Title: To Benjamin Franklin from Jacob Smith, 24 January 1783
From: Smith, Jacob
To: Franklin, Benjamin


Mister franklin
Mil preason Jenary the 24 1783.
Sur I take This Opurtunety to inform You Of the Onhapy Setuation of Our People Now in this Prison. I Must inform You that thay Are Entering Out of Prison Averry Day for the Wont of Close and Vitels for thare Are Sum of them that Have Ben Hear this Aight Monts And Have Not Had the Lest Asistance from Any Body. And thare is the french and Duch and Spanish that Reseave both Close And Mony. Sur I Must inform You that thare Are Now in Prison One Hundred and Sixty Men And Out of that Number thare Are One Half of the [them] Without Shous or Stockins And thar Are forteen of them that Had Entered Out Within this fotnet [fortnight] and thare Will Be More of them Go Out Sun if No Help— I think that it is A Shame for Our Congres that for the Sake O A letel Expence that thay Will Let Our People Sufer in this Maner. I Must inform You that there Are Not One of the Amaracan Ofarsurs that get thare Porole So I Have No more At Present But I Remane Your Humbel Sarvant
Jacob Smithof Providence
 
Addressed: To / Mi / Jeames(?) franklin / in Paris / in france
